Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page1 1ofof1315




                                                1:18-cv-08100
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page2 2ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page3 3ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page4 4ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page5 5ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page6 6ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page7 7ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page8 8ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page9 9ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page1010ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page1111ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page1212ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PAC Document
                          Document23-1
                                   1 Filed
                                       Filed09/05/18
                                             02/02/19 Page
                                                       Page1313ofof1315
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PACDocument
                         Document23-1
                                   1-1 Filed
                                       Filed02/02/19
                                             09/05/18 Page
                                                      Page14
                                                           1 of
                                                             of215




                      EXHIBIT A
     EMPLOYMENT CONTRACT
Case
 Case1:18-cv-08100-PAC
       1:18-cv-08100-PACDocument
                         Document23-1
                                   1-1 Filed
                                       Filed02/02/19
                                             09/05/18 Page
                                                      Page15
                                                           2 of
                                                             of215
